Exhibit 10.3

PROGRESSIVE GAMING INTERNATIONAL CORPORATION

Equity Incentive Plan

 

   

Name

   

Residence Address

   

City, State and Zip Code

   

Optionee Taxpayer ID or Social Security Number

THIS STOCK OPTION AGREEMENT (“Agreement”) is made as of the date set forth below
on which this Option was conditionally granted (“Date of Issuance”), between
Progressive Gaming International Corporation, a Nevada corporation (the
“Company”), and the Optionee named above (including any permitted successor, the
“Optionee”). This Option is subject to all of the terms and conditions of the
Progressive Gaming International Corporation 2005 Equity Incentive Plan (as from
time to time amended, the “Plan”).

Date of Issuance of this stock option (“Option”):           

Date Option expires (“Expiration Date”):           

Number of shares of Company Common Stock (each a “Share”, collectively the
“Shares”) covered by this Option:           

Purchase Price per Share (“Purchase Price”):          

Options will vest at the rate of one-forty-eighth (1/48) of the Shares optioned
each month, commencing one month after Date of Issuance.

RECITAL

The Board of Directors of the Company has determined that it is to the advantage
and interest of the Company and its stockholders to grant the Option provided
for herein to the Optionee. In consideration of the mutual covenants herein
contained and other good and valuable consideration, the parties agree as
follows:

1. Grant of Option. The Company hereby grants to the Optionee the Option to
purchase the Shares on the terms and conditions set forth herein and in the Plan
from the presently authorized and unissued Common Stock of the Company at the
Purchase Price set forth above. The Option is intended to qualify as an
Incentive Option under Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), but whether it does or does not so qualify is a question
of law dependent upon many factors (among them matters personal to the Optionee)
and not of the Company’s intent. As to such matters, the Optionee should consult
his personal tax advisor.



--------------------------------------------------------------------------------

The Optionee may from time to time exercise the Option for less than the total
number of Shares for which the Option is at any such time exercisable, provided
that a partial exercise may not be for less than 100 Shares unless the total
number of Shares as to which the Option may be exercised at such time is less
than 100, and provided that the Option may not be exercised more frequently than
twice in any calendar year unless the Company shall approve. The Company will
not issue any fractional Shares.

Nothing contained herein shall be construed to limit or restrict the right of
the Company to terminate the Employee/Optionee’s employment at any time, with or
without cause, or to increase or decrease the Employee/Optionee’s compensation
from the rate in existence at the time the Option is granted.

2. Term of Option. The right to exercise the Option granted hereunder, to the
extent unexercised, shall remain in effect until the Expiration Date specified
at the top of page 1 hereof unless this Option is sooner terminated in
accordance with Section 4 hereof.

3. Method of Exercise. To the extent that the Option has become exercisable
hereunder, the Option may be exercised from time to time by written notice to
the Company stating the number of Shares with respect to which the Option is
being exercised accompanied by payment in full, form acceptable to the Company,
of the purchase price for the number of Shares as to which the Option is being
exercised. In addition, the Company may require the Optionee to pay an amount
equal to any federal, state or local taxes required to be paid in connection
with the exercise of the Option. Furthermore, if the Optionee disposes of any
Shares prior to the expiration of either of the holding periods specified in
Section 422(a)(1) of the Code, the Optionee shall pay to the Company, or the
Company shall have the right to withhold from any payments it may make to the
Optionee, an amount equal to any federal, state or local taxes whatever their
nature that the Company determines are required to be paid in connection with
the exercise of the Option to comply with applicable law and/or to enable the
Company to claim a deduction or otherwise.

As soon after receiving from the Optionee a notice of exercise as it is
reasonably able to comply, the Company will deliver to the Optionee at the
principal office of the Company or such other place as shall be mutually
acceptable, a certificate or certificates for the Shares being purchased. The
Company shall have the right to postpone the time of delivery of the Shares for
such period as may be required for it to comply, with reasonable diligence, with
any applicable listing requirements of any national securities exchange or any
federal, state or local law. The Optionee, by the acceptance and exercise of the
Option, is deemed to represent to the Company that any Shares acquired pursuant
to exercise of the Option will be sold or otherwise disposed of only in
accordance with applicable federal and state statutes, rules and regulations.

4. Termination of Option. If the Optionee’s employment with the Company is
terminated as a result of a Termination for Cause (as defined in the Plan), the
Option shall immediately and automatically terminate as of the date of such
termination, and the Option may not be exercised while the Optionee is being
investigated for a Termination for Cause. If the Optionee is terminated for any
other reason, the Option shall terminate as provided in the Plan.

5. Adjustments. If there is any change in the capitalization of the Company
affecting in any manner the number or kind of outstanding shares of Common Stock
of the Company, whether by stock dividend, stock split, reclassification or
recapitalization of such stock, or because the Company has merged or
consolidated with one or more other corporations, then the number and kind of
Shares then subject to the Option and the price to be paid for such Shares shall
be adjusted in accordance with the Plan.

 

2



--------------------------------------------------------------------------------

6. Non-Transferability. The Option is not assignable or transferable by the
Optionee, either voluntarily or by operation of law, other than by will or the
laws of descent and distribution, and is exercisable during the Optionee’s
lifetime only by the Optionee.

7. No Stockholder Rights. The Optionee shall have no rights or privileges as a
stockholder with respect to any of the Shares until the Optionee has become the
holder of record of such Shares, and no adjustment (except such adjustments as
may be effected pursuant to the provisions of Section 5 hereof) shall be made
for dividends or distributions of rights in respect of such Shares if the record
date is prior to the date on which the Optionee becomes the holder of record.

8. Investment Representation. The Optionee hereby represents that the Option and
any Shares purchased hereunder are being acquired for the Employee/Optionee’s
own account and not with a view to any sale or distribution except as may be
permitted by the Securities Act of 1933, as amended, and the regulations
promulgated thereunder.

9. Method of Acceptance. This Agreement is addressed to the Optionee in
duplicate and shall not be effective until the Optionee executes and returns one
counterpart to the Company, thereby acknowledging that he/she has read this
Agreement and agrees to all the terms and conditions of this Agreement and the
Plan. The Optionee hereby acknowledges and agrees that the acceptance of the
Option constitutes satisfaction in full of any and all pre-existing
understandings or commitments between the Company and Optionee relating to any
obligation of the Company to Optionee to acquire equity securities of the
Company in connection with employment or otherwise.

EXECUTED as of the Date of Issuance on the first page hereof.

PROGRESSIVE GAMING INTERNATIONAL CORPORATION

 

By:      Title:     

 

ACCEPTED:    

 

3